Citation Nr: 1104436	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-24 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1982 to August 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In July 2010, the Veteran presented testimony at a Travel Board 
hearing before the undersigned.  A transcript of the hearing is 
of record.

In July and August 2010, the Veteran submitted pertinent medical 
evidence, by way of an August 2010 medical statement, a written 
statement from his wife (a nurse), and other lay statements, 
directly to the Board, along with written statements waiving 
initial review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (2010).


FINDING OF FACT

The evidence of record shows that the Veteran's current left 
ankle disability is related to service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
service connection for a left ankle disability are met.  
38 U.S.C.A. §§  1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefits sought on appeal. 
 
Any defect, if one exists, with respect to either the duty to 
notify or the duty to assist must be considered harmless and will 
not be discussed. 

II. Left Ankle Disability

The Veteran contends that he sprained his left ankle in service 
when he slipped on wet stairs.  (See Hearing Transcript, p. 4).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of continuity 
of symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be granted for chronic diseases, 
arthritis, when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records show that he injured and 
was treated for a left ankle injury in service.  A March 1982 
Report of Medical History reflects trouble with ankles.  It 
stated that the Veteran sprained his ankle at age 17.  A June 
1982 Application Medical Prescribing Form shows complaints of 
painful or "trick" joints or loss of movement in any joint with 
a notation of sprained ankles in February 1982.  A December 1982 
service treatment record reflects injury to ankles.  A December 
1983 service treatment record shows injury to the left ankle 
after a "slip and fall" accident going down steps.  X-rays were 
negative for fracture.  However, the Veteran was diagnosed with 
"ankle III sprain."  The Veteran was treated with a cast, which 
was removed on January 23, 1984.  A July 1984 Separation Report 
of Medical History reflects a complaint of swelling secondary to 
ankle trauma.

VA treatment records dated from November 1993 to November 2001 do 
not show treatment for any left ankle disorder.

In August 2009, the Veteran underwent a VA examination.  The 
Veteran complained of a left ankle condition, which began when he 
slipped on wet stairs while stationed in Germany.  The VA 
examiner reviewed the claims file and noted the Veteran's left 
ankle injury in service.  Upon physical examination, the Veteran 
was diagnosed with residuals of a left ankle sprain.  The VA 
examiner noted that the Veteran was a "very credible 
historian," but that there were no medical records to support a 
chronic ankle condition as a result of military.  The VA examiner 
concluded that the medical records do not support a chronic 
disability of the left ankle as a result of the sprain in 
service.  She concluded that it was less than 50 percent 
probability that the left ankle injury that he sustained while in 
the service resulted in chronic disability to warrant service 
connection.  X-rays revealed no fracture.  The VA examiner 
diagnosed the Veteran with residuals of a left ankle sprain.

In January 2008, the Veteran submitted a private opinion from Dr. 
S. M., a doctor of podiatric medicine.  The private physician 
noted that he had reviewed the service treatment records from the 
VA medical system.  The private physician noted that the Veteran 
injured his ankle in service 27 years prior.  Upon physical 
examination, he diagnosed the Veteran with stage II tibialis 
posterior dysfunction of the left foot and ankle with a ganglion 
cyst superficially in the sinus tari area of the left foot.  He 
concluded that the Veteran's current left ankle disability "may 
have been caused by the event of his severe sprain during his 
time of military service."

By way of a written statement, the Veteran's wife, a nurse, 
stated that the Veteran's ankle was disfigured with chronic 
swelling and discoloration.  She stated that she had met the 
Veteran five years prior at a fitness club and that he had 
difficulty with his ankle after a workout due to swelling and 
pain.  She also stated that he wore an ankle brace for support, 
but that it did not help the pain or swelling.  She stated that 
the Veteran had not sought medical treatment for his ankle 
because treatment for his condition was limited.  Given the 
wife's medical education and training, she meets the requirement 
of 38 C.F.R. § 3.159(a)(1) as one competent to provide diagnoses, 
statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563, 
568-70 (2007).  The Board finds her opinion probative as to the 
description of the Veteran's symptomatology.  However, her 
opinion is limited in that she did not provide a current 
diagnosis or nexus opinion.

The Veteran testified, in part, at the July 2010 Board hearing 
that he had not received medical treatment for his ankle because 
it was an old injury that was manifested by an intermittent mild 
ache, which he treated with ice, elevation, and Ibuprofen.  He 
stated that his left ankle disability has progressively worsened.  
(Hearing Transcript, p. 8).

In August 2010, the Veteran submitted a statement from a friend, 
J. C., who has known the Veteran for 17 years.  He and the 
Veteran played on a volleyball league.  He stated that the 
Veteran also wore some kind of ankle support and had mentioned to 
him that he injured his left ankle in service.  He stated that 
the Veteran's ankle looked swollen and that he complained that it 
was stiff and painful after most activities.

The Board is aware that lay statements may be sufficient to 
establish a medical diagnosis or nexus.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining 
the competency and probative value of lay evidence, recent 
decisions of the United States Court of Appeals for Veterans 
Claims (Court) have underscored the importance of determining 
whether a layperson is competent to identify the medical 
condition in question.  As a general matter, a layperson is not 
capable of opining on matters requiring medical knowledge.  See 
38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay 
evidence has been found to be competent with regard to a disease 
with "unique and readily identifiable features" that is 
"capable of lay observation."  See Barr v. Nicholson, 21 Vet. 
App. 303, 308-09 (2007) (concerning varicose veins); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a 
dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(flatfoot).  That notwithstanding, a veteran is not competent to 
provide evidence as to more complex medical questions and, 
specifically, is not competent to provide an opinion as to 
etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (concerning rheumatic fever); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Here, the Veteran is competent to attest to pain and swelling of 
his left ankle.  In sum, the Board finds the Veteran's statements 
regarding his left ankle disability plausible, credible, and of 
probative value.

Overall, the medical evidence of record in favor of a nexus to 
service includes the August 2010 private medical opinion, as well 
as various lay statements.  The medical evidence against nexus to 
service includes the August 2009 VA examiner's opinion.  There is 
a consensus, however, amongst the medical opinions that the 
Veteran severely injured his ankle in service.  At issue is 
whether the Veteran suffers from a chronic left ankle disability 
as a result of his in-service injury.  The Board finds the 
Veteran's testimony, as well as his buddy's and his wife's 
statements are probative, as to chronicity of his left ankle 
symptomatology and his reasons for lack of medical treatment 
since service (i.e., old injury that was self-treated).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim as to the 
theory of direct service connection.  The Veteran, however, is 
entitled to the "benefit of the doubt" when there is an 
approximate balance of positive and negative evidence (i.e., 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. § 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Here, the Board finds the evidence of record to be in relative 
equipoise and thus determines that the totality of evidence 
establishes that the Veteran injured his left ankle in service 
and that he has had chronic symptoms ever since.  Accordingly, 
resolving all reasonable doubt in favor of the Veteran, the 
criteria for establishing entitlement to service connection for a 
left ankle disability are met.  


ORDER

Service connection for a left ankle disability is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


